Citation Nr: 1446995	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES
 
1. Whether the reduction in the evaluation for post-operative residuals of right foot plantar fasciitis from 20 percent to 10 percent, effective February 1, 2011, was proper.
 
2. Whether the reduction in the evaluation for post-operative residuals of left foot plantar fasciitis from 20 percent to 10 percent, effective February 1, 2011, was proper.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from April 1982 to November 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Albuquerque, New Mexico Regional Office (RO).  
 
VA scheduled the Veteran for a hearing in June 2014, but he did not appear.  Hence, the request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals additional VA treatment records pertinent to the issues on appeal.  
 
 
FINDINGS OF FACT
 
1. The November 2010 rating decision, which reduced the separate 20 percent evaluations for post-operative residuals of plantar fasciitis of each foot from 20 percent to 10 percent, failed to comply with pertinent law and regulations.
 
2. At the time of the November 2010 rating decision that implemented the reduction, the medical evidence of record did not show sustained and material improvement in the Veteran's post operative residuals of plantar fasciitis of each foot that was reasonably certain to be maintained under the ordinary conditions of life.    
 
 

CONCLUSIONS OF LAW
 
1.  The November 2010 rating decision that reduced the evaluation for post-operative residuals of left foot plantar fasciitis from 20 percent to 10 percent, effective February 1, 2011, was improper and is void from the beginning.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5284 (2014).  
 
2.  The November 2010 rating decision that reduced the evaluation for post-operative residuals of right foot plantar fasciitis from 20 percent to 10 percent, effective February 1, 2011, was improper and is void from the beginning.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5284.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.  
 
Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action, furnished detailed reasons for the reduction, and given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary must also be informed of the opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).  
 
Congress has provided that a Veteran's disability rating must not be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  
 
For reductions in rating to be proper, the rating decision must meet specific requirements.  For ratings that have been in effect for five years or more, the RO must review the Veteran's entire record of examinations and his entire medical history to ascertain whether the most recent examination is full and complete.  38 C.F.R. § 3.344.  Even if the RO finds material improvement in the Veteran's condition, it must also consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void from the beginning.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  
 
In adjudicating an appeal from an RO's decision to reduce a disability rating, the Board may consider evidence that was not available to the RO.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281 (1992).  
 
In a January 1987 rating decision, the RO granted entitlement to service connection for pes planus with bilateral plantar fasciitis effective November 7, 1985, the day after his discharge from service.  The Veteran's foot disorders were the reason for his discharge.  At that time he reported has a persistently burning sensation in his feet since service discharge. 

The assigned 20 percent disability ratings for each foot disorder stem from a January 2000 rating decision which assigned the ratings effective from September 21, 1999.  At that time each foot disorder was classified as post operative residuals of plantar fasciitis.  The January 2000 rating decision found that the Veteran's foot disorders were "moderate to moderately severe," which the rating board found warranted separate 20 percent ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The basis for this determination was an October 1999 VA examination in which the Veteran reported persistent burning pain in his feet if he stood for more than an hour.  The October 1999 examiner noted that the Veteran's feet were red and warm to the touch.  
 
In connection with a claim for an increased disability rating, VA afforded the Veteran a VA examination in May 2008.  At that time, the Veteran reported that the burning sensation had gotten progressively worse but did not affect his occupation or daily activities.  The Veteran reported that he awoke with foot pain on a daily basis.  The May 2008 examiner found that the Veteran was unable to participate in sports.  The Veteran also showed a moderate functional limitation in performing chores, shopping, exercise, recreation and traveling, as well as a mild limitation to driving.  The foot disorders did not impact the appellant's ability to feed, bathe, dress, toilet, or groom.  Based on this examination, a July 2008 rating decision found "some improvement" in the Veteran's condition, found that there was not yet a showing of sustained improvement, and denied an increased rating.
 
VA then afforded the Veteran an additional VA examination in February 2010.  At that time.  The Veteran reported that his condition had continued to worsen and that he was now only able to stand for 15-30 minutes.  The February 2010 examiner found "significant" occupational effects as well as severe functional limitation to chores, shopping, exercise, sports and recreation, and mild functional limitation to traveling and driving.  The examiner noted that the effect of flare ups caused severe additional limitations.  Physical examination was notable for painful motion, abnormal weight bearing, increased sole wear on the left shoe, and complaints of burning along the entire sole of each foot.

Despite the February 2010 examiner's findings of increased functional limitations, the RO proposed in June 2010 to reduce the Veteran's disability rating for each foot disorder to 10 percent.  The RO complied with the requirements of 38 C.F.R. § 3.105 by sending a detailed proposal for the rating reduction, affording the Veteran a predetermination hearing in September 2010, and waiting until November 2010 to issue the rating reduction.  The November 2010 rating decision found that the Veteran's symptoms were "moderate" instead of "moderately severe" and that reduced ratings of 10 percent for each foot was therefore in order.
 
Because the 20 percent rating was in effect for more than five years, the provisions of 38 C.F.R. § 3.344 apply.  The RO did not comply with those provisions.  The November 2010 rating decision did not list the Veteran's entire record of examinations or his entire medical history as among the evidence considered.  It did not determine that the February 2010 VA examination was full and complete.  It did not find that there had been material improvement in the Veteran's condition or that it was reasonably certain that any improvement would be maintained under the ordinary conditions of life.  It did not consider the credibility of the appellant's report of daily pain and burning on the soles of each foot.
 
Because the November 2010 rating decision did not follow the applicable regulations, it is void ab initio.  Even if the November 2010 rating decision had made the requisite findings, because the February 2010 examination shows increased functional limitation, it does not support a finding of material improvement.  
 
The reduction was therefore improper and restoration of the 20 percent evaluations for left and right foot disorders is warranted.
 
 
ORDER
 
A 20 percent evaluation for post-operative residuals of plantar fasciitis is restored, effective February 1, 2011.
 
A 20 percent evaluation for post-operative residuals of plantar fasciitis is restored, effective February 1, 2011.  
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


